Exhibit 10.1.3

SEVERANCE PROGRAM FOR OFFICERS

OF CONSOLIDATED EDISON, INC. AND ITS SUBSIDIARIES

Effective as of September 1, 2005

Amended and Restated as of January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I.

   Purpose    1

II.

   Definitions    1

III.

   Benefits    6

IV.

   Confidential Information    12

V.

   Funding    12

VI.

   Administration    13

VII.

   Claims Procedure    13

VIII.

   Adoption by Company; Obligations of Company    14

IX.

   Miscellaneous    14

 

- i -



--------------------------------------------------------------------------------

SEVERANCE PROGRAM FOR OFFICERS OF

CONSOLIDATED EDISON, INC. AND ITS SUBSIDIARIES

 

I. Purpose.

The purpose of this Severance Program for Officers of Consolidated Edison, Inc.
and its Subsidiaries (the “Program”) is to provide certain Participants with
severance payments and benefits in the event of a Termination of Employment, as
set forth herein, including additional severance payments and benefits in the
event of a “Termination upon a Change of Control”, each as hereinafter defined.
The Program is intended to be a “top-hat” plan for a select group of management
or highly compensated employees, but is not intended to meet the qualification
requirements of Section 401 of the Internal Revenue Code of 1986, as amended
(the “Code”). The Program is not intended to affect eligibility for or payment
of any other compensation or benefits in accordance with the terms of any
applicable plans or programs of the Company. The Program is amended and restated
effective as of January 1, 2008 to comply with Section 409A of the Code and to
include all officers of Orange and Rockland Utilities, Inc. as Participants in
the Program.

 

II. Definitions.

When used herein with initial capital letters, each of the following terms shall
have the corresponding meaning set forth below unless a different meaning is
specified or is plainly required by the context in which the term is used:

“409A Affiliate” means any corporation that is included in a controlled group of
corporations (within the meaning of Section 414(b) of the Code) that includes
CEI and any trade or business (whether or not incorporated) that is under common
control with CEI (within the meaning of Section 414(c) of the Code).

“Administrator” shall mean the Vice President, Human Resources of CECONY or such
other person designated by the Committee.

“Base Compensation” for any Participant shall mean the Participant’s annualized
base rate of salary received by the Participant in all capacities with the
Company (before any and all salary reduction authorized amounts under any of the
Company’s benefit plans or programs) as in effect immediately prior to the
Effective Date as the same may be increased from time to time. “Base
Compensation” shall not include the value of any target bonuses or other short
or long term incentive compensation, stock options, stock appreciation rights,
restricted stock, or restricted stock units granted to a Participant by the
Company.

“Board” shall mean the Board of Directors of CEI.

“Cause” shall mean (i) the conviction of the Participant of a felony or the
entering by the Participant of a plea of nolo contendere to a felony, in either
case having a significant adverse effect on the business and affairs of the
Employer, (ii) the willful and continued failure by the Participant to
substantially perform his duties in the course of his employment with the
Employer (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Participant by the Board or the

 

1



--------------------------------------------------------------------------------

CEO which specifically identifies the manner in which the Board or CEO believes
that the Participant has not substantially performed the Participant’s duties;
or (iii) the willful engaging by the Participant in illegal conduct or in gross
misconduct which is materially and demonstrably injurious to the Employer. No
act or failure to act on the part of the Participant shall be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that the Participant’s action or omission was
in the best interests of the Employer. Any act or failure to act that is based
upon authority given pursuant to a resolution fully adopted by the Board, or the
advice of counsel for the Employer, shall, for purposes of this Program, be
conclusively presumed to be done, or omitted to be done, by the Participant in
good faith and in the best interests of the Employer. The Employer expressly
acknowledges that Cause will not exist merely because of a failure of the
Employer to meet budgeted results.

“CECONY” shall mean Consolidated Edison Company of New York, Inc., a New York
corporation.

“CEI” shall mean Consolidated Edison, Inc., a New York corporation.

“CEO” shall mean the Chief Executive Officer of CEI.

“Change of Control” shall mean and shall be deemed to have occurred as of the
date of the first to occur of the following events:

 

  (a) any Person or Group acquires stock of CEI that, together with stock held
by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of CEI. However, if any Person or Group
is considered to own more than 50% of the total fair market value or total
voting power of the stock of CEI, the acquisition of additional stock by the
same Person or Group is not considered to cause a Change of Control of CEI. An
increase in the percentage of stock owned by any Person or Group as a result of
a transaction in which CEI acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this subsection. This
subsection applies only when there is a transfer of stock of CEI (or issuance of
stock of CEI) and stock in CEI remains outstanding after the transaction;

 

  (b) any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of CEI possessing 30% or more of the total voting power of
the stock of CEI;

 

  (c) a majority of members of the Board is replaced during any 12-month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; or

 

  (d)

any Person or Group acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person or Group) assets from
CEI that have a total gross fair market value equal to or more than 40% of the
total gross fair market value of all of the assets of CEI immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the

 

2



--------------------------------------------------------------------------------

 

value of the assets of CEI, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
However, no Change of Control shall be deemed to occur under this subsection
(d) as a result of a transfer to:

 

  (i) A shareholder of CEI (immediately before the asset transfer) in exchange
for or with respect to its stock;

 

  (ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by CEI;

 

  (iii) A Person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of CEI; or

 

  (iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.

For these purposes, the term “Person” shall mean an individual, corporation,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof (but shall not include the Employer, any underwriter temporarily holding
securities pursuant to an offering of such securities, any trustee or other
fiduciary holding securities under an employee benefit plan of the Employer, or
any company owned, directly or indirectly, by the stockholders of CEI in
substantially the same proportions as their ownership of voting stock of CEI).
The term “Group” shall have the meaning set forth in Rule 13d-5 of Exchange Act.
If any one Person, or Persons acting as a Group, is considered to effectively
control CEI as described in subsections (b) or (c) above, the acquisition of
additional control by the same Person or Persons is not considered to cause a
Change of Control.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Management Development and Compensation Committee
that has been established by the Board, or any subsequent committee of the Board
that has primary responsibility for compensation policies. In the absence of
such a committee, “Committee” shall mean the Board or any committee of the Board
designated by the Board to perform the functions of the Committee under the
Program.

“Company” includes, individually and/or collectively as the context requires,
CEI, CECONY, O&R and such other subsidiaries of the Company that have approved
and adopted this Program pursuant to Article VIII, whether or not such entity
directly compensates the Participant or the Participant appears on the payroll
of such entity.

“Disability” shall mean (i) the inability of a Participant to engage in any
substantial gainful activity by reason of medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last of a continuous period of not less than a period of twelve calendar months
or (ii) the receipt of income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Employer by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

 

3



--------------------------------------------------------------------------------

“Effective Date” shall mean September 1, 2005.

“Employer” shall mean CEI and all 409A Affiliates of CEI.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean any of the following occurrences that occur without the
Participant’s consent on or following a Change of Control:

(i) any material decrease in the Participant’s Base Compensation, except for
across-the-board decreases uniformly affecting similarly situated employees of
the Company or the business unit in which the Participant is then employed;

(ii) any material breach by the Company of any of the material provisions of
this Program, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith;

(iii) the Company’s requiring the Participant to be based at any office or
location more than 50 miles from the location at which the Participant is
employed immediately prior to the Change of Control; or

(iv) the assignment to the Participant of any duties materially inconsistent in
any respect with the Participant’s position (including offices, titles and
reporting requirements), authority, duties or responsibilities of the
Participant as in effect immediately prior to the Change of Control, or any
other action by the Company which results in a material diminution in such
position, authority, duties or responsibilities, excluding, for this purpose, an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Participant.

For purposes of this “Good Reason” definition, the Participant must give notice
to the Company of the existence of any event described in clauses (i) through
(iv) above, within 90 days of the initial existence of the event, and upon such
notice the Company shall have a period of 30 days to remedy the condition and
not be required to pay any severance amount or benefit.

“Notice of Termination” means a written notice given in accordance with
Section IX E which (i) indicates the specific termination provision in this
Program relied upon, (ii) briefly summarizes the facts and circumstances deemed
to provide a basis for the Participant’s Termination of Employment or a
Termination upon a Change of Control (as applicable) and the applicable
provision hereof, and (iii) if the Termination Date is other than the date of
receipt of such notice, specifies the Termination Date (which date shall not be
more than 15 days after the giving of such notice or, if applicable, the
expiration of any cure period by the Company).

 

4



--------------------------------------------------------------------------------

“O&R” shall mean Orange and Rockland Utilities, Inc.

“Participant” at any time shall mean each person who (i) is an officer of CECONY
or O&R, or is then holding the office of president or higher level of CEI or any
subsidiary of CEI and (ii) is designated by the Committee to be a participant
under the Program; provided, however, that any individual who would otherwise be
a participant shall not be eligible to receive any severance payments or
benefits hereunder (x) unless such individual has signed a release agreement
with the Company in the form of Annex 1 hereto or in such form as has been
approved by the Administrator for this purpose from time to time prior to a
Change of Control, or (y) if such individual is a party to a then effective
separate written agreement with the Company which has been authorized or adopted
by the Board or the Committee which expressly provides for severance payments or
benefits (unless such agreement expressly provides for participation in this
Program).

“Section 409A” shall mean Section 409A of the Code and the rulings and
regulations promulgated thereunder

“Separation from Service” shall mean a “separation from service” from the
Employer as determined under the default provisions in Treasury Regulation
Section 1.409A-1(h).

“Termination of Employment” means a Participant’s Separation from Service other
than (i) a termination of employment for Cause, (ii) a voluntary resignation by
the Participant (other than a resignation with Good Reason in connection with a
Termination upon a Change of Control), (iii) a termination of employment due to
a Participant’s Disability or death, (iv) a termination of the Participant’s
employment due to a sale, merger, acquisition or other transaction in which the
Participant (1) is offered the opportunity to become employed by another
employer in a position with the same or similar duties to the Participant’s
duties with the Employer immediately prior to the termination of employment and
without any decrease in the Participant’s Base Compensation or Target Bonus, or
(2) accepts employment in any position with the new employer (whether or not
such employment is comparable), or (v) a termination of employment due to a
Participant’s retirement (voluntary at any time or mandatory at or after
attainment of age 65). The Administrator in its sole discretion shall determine
whether a Participant’s termination of employment is within the meaning of
clauses (i), (ii), (iii), (iv) or (v).

“Target Bonus” shall mean the target bonus opportunity (if any) in effect for a
Participant in respect of the calendar year in which the Participant’s
Separation from Service occurs or, if no such target bonus opportunity has been
established by the Company, the average of the two annual bonuses, if any, paid
or awarded to the Participant in respect of the most recent two (2) calendar
years immediately preceding the calendar year in which occurs the Participant’s
Termination Date or preceding the Change of Control, if higher.

“Termination Date” with respect to any Participant shall mean the date of a
Participant’s Termination of Employment or Termination upon a Change of Control
(as applicable).

“Termination upon a Change of Control” of any Participant shall mean a
Termination of Employment without Cause or a Separation from Service by any
Participant for Good Reason upon or within 24 months following a Change of
Control.

 

5



--------------------------------------------------------------------------------

III. Benefits.

 

  A. Benefits Following a Termination of Employment.

 

  1. Before a Change of Control. If, prior to a Change of Control, a Participant
incurs a Termination of Employment, then, subject to the Participant executing
and delivering to the Company a written release in the form of Annex 1 hereto
(or in such form as has been approved by the Administrator), as further detailed
in clause h. below:

 

  a. the Company shall pay to the Participant in a lump sum in cash, within 60
days following the Participant’s Termination Date, the aggregate of the
following amounts:

 

  (1) the sum of (a) the Participant’s Base Compensation through the Termination
Date to the extent not theretofore paid, (b) the product of (i) the sum of the
Participant’s Target Bonus, and (ii) a fraction, the numerator of which is the
number of days in the calendar year in which the Termination Date occurs through
the Termination Date, and the denominator of which is 365 and (c) any accrued
vacation pay, in each case to the extent not theretofore paid (the sum of the
amounts described in clauses (a), (b), and (c) shall be hereinafter referred to
as the “Accrued Obligations”); and

 

  (2)

a lump sum that is the actuarial equivalent (as defined in clause i. see below)
of the excess of (a) the sum of (i) the pension benefit payable to the
Participant under the Company’s applicable qualified defined benefit retirement
plan in which the Participant is participating immediately prior to his
Termination Date (the “Retirement Plan”), plus (ii) any excess or supplemental
nonqualified defined benefit retirement plan in which the Participant
participates (together, the “SERP”), plus (iii), to the extent applicable, any
benefit payable to the Participant under any other defined benefit retirement
arrangement between the Participant and the Company (“Other Pension Benefits”)
with each element of such sum determined as if the Participant’s employment
continued for one additional year beyond the Termination Date, assuming for this
purpose that all accrued benefits are fully vested and further assuming that the
Participant’s compensation for such deemed additional period was the
Participant’s Base Compensation as in effect immediately prior to the
Termination Date, assuming a bonus in each year during such deemed additional
period equal to the Target Bonus,

 

6



--------------------------------------------------------------------------------

 

assuming that any benefits attributable to such deemed additional period were
treated, under all such plans and arrangements, as being fully accrued on the
Termination Date, and assuming that the Participant commenced to receive such
benefits in the form of an annuity for his life commencing at later of the
Termination Date or the Participant’s attainment of age 65 over, (b) the sum of
the benefits actually payable to the Participant, if any, under the Retirement
Plan, the SERP and Other Pension Benefits, determined as of the Termination
Date, assuming that the Participant commenced to receive such benefits in the
form of an annuity for his life commencing at later of the Termination Date or
the Participant’s attainment of age 65.

 

  b. the Company shall pay to the Participant in a lump sum in cash, within 60
days following the Participant’s Termination Date, an amount equal to one times
the sum of the Participant’s Base Compensation and Target Bonus;

 

  c. for a period of one year following the Termination Date, the Company shall
continue to provide medical, dental and Company-provided life insurance benefits
to the Participant and/or the Participant’s eligible dependents at least equal
to those which would have been provided to them in accordance with the Company’s
plans, programs, practices and policies if the Participant had not incurred a
Termination of Employment (at the same contribution rate between the Participant
and the Company as is applicable for the Participant while actively employed
immediately prior to the Termination Date); provided, however, that if such
medical and dental benefits are provided under a Company plan, program, practice
or policy that is subject to Code Section 105(h), the Company shall provide such
medical and dental benefits to the Participant and/or the Participant’s eligible
dependents by having the Participant elect “COBRA” continuation coverage and the
Company shall reimburse the Participant on a quarterly basis for the cost of the
COBRA premiums incurred by him or her during the continuation period, provided,
further, however, that if the Participant becomes employed by another employer
and is eligible to receive medical or dental benefits under another employer
provided plan, the medical and dental benefits described herein shall be
secondary to those provided under such other plan during such applicable period
of eligibility. Such period shall be counted as part of the Participant’s right
to continued eligibility under the Company’s medical and dental plans under
Section 4980B of the Code. For purposes of determining eligibility (but not the
time of commencement of benefits) of the Participant for retiree benefits
pursuant to such plans, practices, programs and policies, the Participant shall
be considered to have remained employed until one year following the Termination
Date and to have incurred a Termination of Employment on the last day of such
period;

 

7



--------------------------------------------------------------------------------

  d. the Company shall, at its sole expense as incurred, provide the Participant
with outplacement services suitable to the Participant’s position for a period
not to exceed one year from the Participant’s Termination Date with a nationally
recognized outplacement firm;

 

  e. any compensation previously deferred (other than pursuant to a
tax-qualified plan) by or on behalf of the Participant (together with any
accrued interest or earnings thereon), whether or not then vested, shall become
vested on the Termination Date and shall be paid in accordance with the terms of
the plan, policy or practice and elections under which it was deferred;

 

  f. to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Participant any other amounts or benefits required to be
paid or provided or which the Participant is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies, including earned but unpaid stock and similar compensation
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”) in accordance with the terms of the plan, policy or practice and
elections thereunder; and

 

  g. for purposes of the Company’s stock option and other equity incentive plans
and the options, benefits and rights granted to the Participant thereunder, the
Participant shall be deemed to have incurred a Termination of Employment with
the consent of the Company.

 

 

h.

Notwithstanding any provision of this Plan to the contrary, the obligation of
the Company to pay any severance benefits to a Participant is expressly
conditioned upon the Participant’s timely execution and delivery of an agreement
to be bound by a general release of any and all claims arising out of or
relating to the Participant’s employment and Separation from Service, and
agreement by the Participant to the terms and conditions of Section IV below,
that becomes irrevocable not later than the 60th calendar day following the
Participant’s Termination Date. The Company shall have no obligation to pay any
severance benefits to a Participant who fails to execute a general release that
becomes irrevocable after the 60th calendar day following the Participant’s
Termination Date.

 

8



--------------------------------------------------------------------------------

  i. For purposes of clause a.(2) above, the term “actuarial equivalent” shall
mean a benefit of equal value, computed on the basis of the IRS Mortality Table
and the IRS Interest Rate, as applicable to the Stability Period that includes
the Participant’s Termination Date, and to the extent that any benefit payable
to the Participant would be subject to adjustment, subsequent to the
commencement of such benefit, based on changes in any Consumer Price Index, then
the annual change in such index for all future years shall be assumed to be the
quotient of (x) the IRS Interest Rate divided by (y) the excess of the quotient
determined by dividing 0.75 by the factor first specified in item “(B)” of
clause (c) of the determination of Adjusted IRS Interest Rate, over 1.00. The
terms IRS Mortality Table, IRS Interest Rate, Stability Period, and Adjusted IRS
Interest Rate shall each have the meaning set forth in the Retirement Plan as in
effect on the Participant’s Termination Date.

 

  2. Following a Change of Control. Upon a Termination upon a Change of Control,
the provisions of Section III.A.1. shall apply, except that:

 

  a. references to “one” in clauses a.(2), b. and c., respectively, of
Section III.A.1. shall be increased to “two”; and

 

  b. to the extent reimbursements of medical and dental care expenses made
pursuant to Section III.A.1.c. are deemed to be a “deferral of compensation”
subject to Section 409A of the Code, the Company shall reimburse medical and
dental care expenses no later than the last day of the calendar year next
following the calendar year in which such expenses were incurred.

 

  B. Six-Month Payment Delay for Specified Employees.

Notwithstanding anything herein to the contrary, if a Participant is a
“Specified Employee” for purposes of Section 409A, determined under the
Company’s established methodology for determining specified employees, on the
date on which such Participant incurs a Separation from Service, to the extent
that any payment hereunder (including any provision or continued benefits) is
deemed to be a “deferral of compensation” within the meaning of Section 409A,
such payment shall not be paid or commence to be paid on any date prior to the
fifteenth business day after the date that is six months following the
Participant’s Separation from Service; provided, however, that a payment delayed
pursuant to this clause shall commence earlier in the event of a Participant’s
death prior to the end of the six-month period.

 

9



--------------------------------------------------------------------------------

  C. Certain Reduction of Payments.

 

  1. Anything in this Program to the contrary notwithstanding, in the event that
it shall be determined that any payment or distribution by the Company to or for
the benefit of a Participant, whether paid or payable or distributed or
distributable pursuant to the terms of this Program or otherwise (the
“Payment”), would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, and that such Participant would receive a greater net
after-tax amount if the Payment to Participant were reduced to avoid the
taxation of excess parachute payments under Section 4999 of the Code, the
aggregate present value of amounts payable or distributable to or for the
benefit of Participant pursuant to this Program (such payments or distributions
pursuant to this Program are hereinafter referred to as “Program Payments”)
shall be reduced (but not below zero) to the Reduced Amount. The “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Program Payments without causing any Payment to be
subject to the taxation under Section 4999 of the Code. For purposes of this
Section III.C, present value shall be determined in accordance with
Section 280G(d)(4) of the Code. Any reduction will be made from the payments
described in Section III.A.1.a and Section III.A.1.b.

 

  2. All determinations to be made under this Section III.C shall be made by the
Company’s independent public accountant immediately prior to the Change of
Control (the “Accounting Firm”), which firm shall provide its determinations and
any supporting calculations both to the Company and the affected Participant
within 10 days of the Termination Date of such Participant.

 

  3. As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Program Payments will have been made by the Company which
should not have been made (“Overpayment”) or that additional Program Payments
which have not been made by the Company could have been made (“Underpayment”),
in each case, consistent with the calculations required to be made hereunder.
Within one year after the Termination of Employment of any Participant, the
Accounting Firm shall review the determination made by it pursuant to
subsection III C.2. above. In the event that the Accounting Firm determines that
an overpayment has been made, any such Overpayment shall be promptly repaid by
the Participant to the Company within 20 days of such determination; provided,
however, that no amount shall be payable by the Participant to the Company if
and to the extent such payment would not increase the net amount which is
payable to the Participant after taking into account the provisions of
Section 4999 of the Code. In the event that the Accounting Firm determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid by
the Company to or for the benefit of the Participant together with interest at
the Federal Rate within 20 days of such determination.

 

10



--------------------------------------------------------------------------------

  4. All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subsections III.C.2. and III.C.3. above shall be
borne solely by the Company. The Company agrees to indemnify and hold harmless
the Accounting Firm of and from any and all claims, damages and expenses
resulting from or relating to its determinations pursuant to
subsections III.C.2. and III.C.3. above, except for claims, damages or expenses
resulting from the gross negligence or willful misconduct of the Accounting
Firm.

 

  D. Vesting. Except as provided in Article V hereof, a Participant shall be
vested and shall have a nonforfeitable right with respect to the benefits to be
provided hereunder from and after the Termination Date. The respective rights
and obligations of the Company and the Participant under this Program shall
survive any termination of Participant’s employment to the extent necessary to
the intended preservation of such rights and obligations.

 

  E. Non-Exclusivity of Rights. Nothing in this Program shall prevent or limit
any Participant’s continuing or future participation in or rights under any
benefit, bonus, incentive or other plan or program provided by the Company and
for which such Participant may qualify; provided, however, that if such
Participant becomes entitled to and receives all of the payments provided for in
this Program, the Participant hereby waives his or her right to receive payments
under any other plan, program, agreement or arrangement of the Company providing
severance benefits.

 

  F. Notice of Termination. No Termination upon a Change of Control shall be
effective unless accompanied or preceded by a Notice of Termination.

 

11



--------------------------------------------------------------------------------

IV. Confidential Information.

 

  A. Each Participant shall hold in a fiduciary capacity for the benefit of the
Company all confidential information, knowledge or data (defined below) relating
to the Company or any of its affiliates or subsidiaries, and their respective
businesses, which shall have been obtained by the Participant during the
Participant’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Participant or representatives of the Participant in violation of this
Agreement). Upon termination of the Participant’s employment, he or she shall
return to the Company all Company information. After termination of the
Participant’s employment with the Company, the Participant shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it, except
(a) otherwise publicly available information, or (b) as may be necessary to
enforce his rights under this Agreement or necessary to defend himself against a
claim asserted directly or indirectly by the Company or its affiliates.

 

  B. As used herein, the term “confidential information, knowledge or data”
means all trade secrets, proprietary and confidential business information
belonging to, used by, or in the possession of the Company or any of its
affiliates and subsidiaries, including but not limited to information, knowledge
or data related to business strategies, plans and financial information,
mergers, acquisitions or consolidations, purchase or sale of property, leasing,
pricing, sales programs or tactics, actual or past sellers, purchasers, lessees,
lessors or customers, those with whom the Company or its affiliates and
subsidiaries has begun negotiations for new business, costs, employee
compensation, marketing and development plans, inventions and technology,
whether such confidential information, knowledge or data is oral, written or
electronically recorded or stored, except information in the public domain,
information known by a Participant prior to employment with the Company, and
information received by the Participant from sources other than the Company or
its affiliates and subsidiaries, without obligation of confidentiality.

 

V. Funding.

Benefits payable under this Program shall be unfunded, as that term is used in
Sections 201(2), 301(a)(3), 401(a)(1) and 4021(a)(6) of ERISA, with respect to
unfunded plans maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees,
and the Administrator shall administer this Program in a manner that will ensure
that benefits are unfunded and that Participants will not be considered to have
received a taxable economic benefit prior to the time at which benefits are
actually payable hereunder. Accordingly, the Company shall not be required to
segregate or earmark any of its assets for the benefit of Participants or their
spouses or other beneficiaries, and each such person shall have only a
contractual right against the Company for benefits hereunder. The Company may
from time to time establish a trust and deposit with the trustee thereof funds
to be held in trust for the payment of benefits hereunder; provided, that the
use of

 

12



--------------------------------------------------------------------------------

such funds for such purpose shall be subject to the claims of the Company’s
general creditors as set forth in the agreement establishing any such trust. The
rights and interests of a Participant under this Program shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance by a Participant or any person claiming under or through a
Participant, nor shall they be subject to the debts, contracts, liabilities or
torts of a Participant or anyone else prior to payment. The Administrator may
from time to time appoint an investment manager or managers for the funds held
in any such trust.

 

VI. Administration.

The Program shall be operated under the direction of the Committee and
administered by the Administrator. The calculation of all benefits payable under
the Program shall be performed by the Administrator, subject to the review of
the Committee. The Administrator shall have sole and complete discretionary
authority and control to manage the operation and administration of the Plan,
including but not limited to, the determination of all questions relating to
eligibility for participation and benefits, interpretation of all Plan
provisions, determination of the amount of benefits payable to any Participant,
spouse, heirs or estate, all legal and factual determinations, and construction
of disputed or ambiguous term. The Administrator shall determine conclusively
any and all questions arising from the administration of the Plan, and such
determinations shall be binding on all parties. The Administrator may delegate
responsibilities under the Plan. In any instance where the Plan is administered
relative to the Administrator, the President of the Company shall act as
Administrator.

 

VII. Claims Procedure.

All claims for benefits under this Program shall be determined under the claims
procedure in effect under the Company’s tax-qualified defined benefit pension
plan on the date that such claims are submitted, except that the Administrator
shall make initial determinations with respect to claims hereunder and the
Committee shall decide appeals of such determinations.

In the event that any dispute under the provisions of this Program is not
resolved to the satisfaction of the affected Participant through this Program’s
claims procedures described in the preceding paragraph, other than a dispute in
which the primary relief sought is an equitable remedy such as an injunction,
the Participant may elect to have the dispute, controversy or claim settled by
arbitration in New York City, New York in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Any award entered by
the arbitrator shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrator shall have no authority to modify any provision of
this Program or to award a remedy for a dispute involving this Program other
than a benefit specifically provided under or by virtue of the Program. If a
Participant prevails on any material issue which is the subject of any such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrator and any expenses
relating to the conduct of the arbitration (including the Company’s and the
Participant’s reasonable attorneys’ fees and expenses). Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association. If applicable, payment or
reimbursement of the Participant’s reasonable attorneys’ fees and expenses shall
be made not later than December 31st of the calendar year following the year in
which they are incurred.

 

13



--------------------------------------------------------------------------------

VIII. Adoption by Company; Obligations of Company.

 

  A. At the earliest feasible time or times, CEI shall cause each entity in
which it now or hereafter holds, directly or indirectly, more than a 50 percent
voting interest to approve and adopt this Program and, by such approval and
adoption, to be bound by the terms hereof.

 

  B. Benefits under this Program shall, in the first instance, be paid and
satisfied by the Company. If the Company shall be dissolved or for any other
reason shall fail to pay and satisfy such benefits, each individual entity
referred to in (a) above shall pay and satisfy its share of such benefits, such
share to be the ratio of the Participant’s Base Compensation charged to such
entity during the three calendar years immediately preceding the Participant’s
Termination Upon a Change of Control to the total of the Participant’s Base
Compensation charged to all such entities during the same period.

 

IX. Miscellaneous.

 

  A. Amendment or Termination. Prior to the occurrence of a Change of Control,
the Board may amend or discontinue this Program at any time. Prior to the
occurrence of a Change of Control, the Administrator may amend the Program to
facilitate the administration of the Program. Upon and following a Change of
Control, this Program may not be amended or terminated in any way that would
adversely affect the rights of Participants under the Program.

 

  B. Headings. Headings are included in the Program for convenience only and are
not substantive provisions of the Program.

 

  C. Applicable Law. The interpretation of the provisions and the administration
of the Program shall be governed by the laws of the State of New York without
giving effect to any conflict of laws provisions, and to the extent applicable,
the United States of America.

 

  D. Mitigation. No Participant shall be required to mitigate the amount of any
payment or benefit provided for in this Program by seeking other employment or
otherwise and there shall be no offset against amounts due any Participant under
this Program on account of any remuneration attributable to any subsequent
employment that may be obtained.

 

  E. Notices. All notices and other communications required or permitted under
this Program or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail to the last known address of the Company or the
Participant, as the case may be, reflected upon Company records. Notices to the
Company shall be addressed to:

Consolidated Edison, Inc.

4 Irving Place

New York, NY 10003

Attention: General Counsel

 

14



--------------------------------------------------------------------------------

  F. Binding Effect; Successors and Assigns. All of the terms and provisions of
this Program shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of the Participants under this Program are of a
personal nature and shall not be assignable or delegatable in whole or in part
by the Participants. CEI shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to the Participants, expressly to assume and
agree to perform this Program in the same manner and to the extent CEI would be
required to perform if no such succession had taken place.

 

  G. Severability. If any provision of this Program or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Program which can be given effect without
the invalid or unenforceable provision or application and shall not invalidate
or render unenforceable such provision or application in any other jurisdiction.
If any provision is held void, invalid or unenforceable with respect to
particular circumstances, it shall nevertheless remain in full force and effect
in all other circumstances.

 

  H. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Program is intended to be exclusive of any other remedy, and each and every such
remedy shall be cumulative and shall be in addition to any other remedy given
under this Program or now or hereafter existing at law or in equity. No delay or
omission by a party in exercising any right, remedy or power under this Program
or existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by such party from time to time and
as often as may be deemed expedient or necessary by such party in its sole
discretion.

 

  I. Beneficiaries/References. Each Participant shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this Program
following his or her death by giving the Company written notice thereof. In the
event of a Participant’s death or a judicial determination of a Participant’s
incompetence, reference in this Program to “Participant” shall be deemed, where
appropriate, to refer to such Participant’s beneficiary, estate or other legal
representative.

 

15



--------------------------------------------------------------------------------

  J. Withholding. The Company may withhold from any payments under this Program
all federal, state and local employment and income taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Each Participant shall bear all expense of, and be solely responsible for, all
federal, state and local taxes due with respect to any payment received under
this Program. All payments will be reported to the IRS.

 

  K. Section 409A. This Program is intended to satisfy the applicable
requirements of Section 409A and shall be performed and interpreted consistent
with such intent. If the Administrator determines in good faith that any
provision of this Program does not satisfy such requirements or could otherwise
cause any person to recognize additional taxes, penalties or interest under
Section 409A, the Administrator will modify such provision, to the maximum
extent practicable, consistent with the original intent and without violation of
the requirements of Section 409A (“Section 409A Compliance”), and,
notwithstanding any provision herein to the contrary, the Administrator shall
have broad authority to amend or to modify the Plan, without advance notice to
or consent by any person, to the extent necessary or desirable to ensure
Section 409A Compliance. Any determination by the Administrator shall be final
and binding on all parties.

 

16



--------------------------------------------------------------------------------

Annex 1

RELEASE AND WAIVER AGREEMENT

This Release and Waiver Agreement (“Agreement”) is between Consolidated Edison,
Inc. (“Company”) and                              (“Employee”) and is being
entered into by the Employee in consideration for the Company’s providing the
Employee with severance payments and benefits under the Severance Program for
Officers of Consolidated Edison, Inc. (the “Program”). The parties hereto agree
as follows:

1. Employee agrees to waive, release and discharge the Company and its
subsidiaries and affiliates, and their respective legal representatives,
successors and assigns, agents, past, present and future employees, directors,
officers, shareholders and trustees, from any and all actions, causes of action,
claims, cross-claims, third party claims, counterclaims, contribution claims,
debts, demands, actions, promises, judgments, trespasses, extents, executions,
awards, damages, liabilities of any kind or nature whatsoever, which Employee
and his/her successors and assigns may have or have had against the Company or
the above-referenced entities and individuals for all times in the past to the
date that this Agreement is signed. This release and discharge is specifically
understood to apply to, but is not limited to, claims for alleged oral, written
or implied contract of employment, claims for salary or wages, severance
payments, bonuses or other compensation of any kind, claims for libel, slander,
defamation and attorneys’ fees, claims of wrongful discharge, claims of
discriminatory treatment based upon any one or combination of the factors of
age, sex, race, religion, handicap, national origin and any and all other claims
arising under federal, state or local law, whether such claims arise at common
law (whether sounding in tort or contract) or by constitution, statute or
ordinance, including, by way of illustration, Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. 2000(e) et seq., the Civil Rights Act of 1991,
the federal Fair Labor Standards Act, the Employee Retirement Income Security
Act of 1974, as amended, the Americans with Disabilities Act, the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. 621 et seq., the
New York State Human Rights Law and the New York City Human Rights Law, each as
amended from time to time; provided, however, that this waiver, release and
discharge shall not apply to any compensation and benefits payable under the
Program.

2. Employee acknowledges that he/she is entering into this Agreement voluntarily
and of his/her own free will. Employee also agrees that this Agreement contains
the parties’ complete understanding and that there are no other agreements, oral
or written, pertaining to the subject matter of this Agreement. Any amendment or
modification of this Agreement must be made in writing and signed by both
Employee and the Company.

3. The parties hereto agree that this Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The parties
further agree that should any part or provision of this Agreement be held
unenforceable or in conflict with controlling law, the validity of the remaining
parts and provisions shall be unaffected.

 

17



--------------------------------------------------------------------------------

4. The parties expressly agree that this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, successors
and assigns.

5. Employee acknowledges that he/she was provided a copy of this Agreement on
                     and that he/she has until [21][45] days from such date to
sign and return it to the Company. The Employee shall have seven days from the
date on which he/she signs and returns this Agreement, to revoke said Agreement.
It is agreed that this Agreement shall not become effective or enforceable until
this seven-day revocation period has passed. Any such revocation within this
period must be submitted in writing to the Company and signed by the Employee.

6. Employee acknowledges that he/she has been advised to consult with an
attorney and other advisors of his/her choice prior to signing this Agreement
and that his/her execution of this Agreement is made voluntarily and with a full
understanding of its consequences and has not been coerced in any way.

IN WITNESS WHEREOF, the parties have executed this Agreement as of
                    .

 

CONSOLIDATED EDISON, INC. By:         Employee

 

18



--------------------------------------------------------------------------------

Annex 2

[Names of Officers with special

arrangements and the terms thereof]

 

19